Citation Nr: 1437931	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012, the Board remanded this claim to schedule the Veteran for a hearing.  The requested hearing was conducted in June 2013 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 hearing, the undersigned fully explained the issue involved and suggested submission of medical evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the American Legion.  A review of the record reveals no assertion, by the Veteran or her representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

In March 2014, the Board remanded this claim to afford the Veteran a VA examination for hypertension and to obtain a medical opinion.  The Veteran was afforded a VA examination in April 2014 and medical opinions were obtained in May 2014 and June 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.  

The Board notes that this appeal originally included entitlement to service connection for a genitourinary disorder, claimed as urinary tract infections and urinary incontinence; however, this issue was granted in a July 2014 rating decision, and as such, is no longer on appeal.

The issue of entitlement to service connection for a headache disorder, due to a head injury, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2012 Representative Statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability.


CONCLUSION OF LAW

The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2009 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in October 2009, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and VA medical opinions and an examination pertinent to the issue on appeal.  Virtual VA records have been reviewed.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Hypertension, to Include as Secondary to Service-Connected Hemorrhoids

The Veteran seeks entitlement to service connection for hypertension.  She asserts that her current diagnosis of hypertension is directly related to service, or in the alternative, is secondary to her service-connected hemorrhoids disability.

Applicable Laws 

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because hypertension is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Facts

Service records were reviewed.  In the December 1976 entrance examination, the Veteran's blood pressure was noted to be 98/70.  In a October 1979 Report of Medical History, she indicated that she had high or low blood pressure; there was no additional explanation provided.  On examination in October 1979, her blood pressure was noted to be 94/68.  Similarly, in her Report of Medical History from January 1980, she noted high or low blood pressure, and a notation indicated that she had a personal medical history of high blood pressure x1.  The Veteran's blood pressure at her Chapter 8 separation examination in January 1980 was 112/68.   All other service treatment records are negative for any high blood pressure readings, as well as for any complaints, diagnosis, or treatment of hypertension. 

Post-service, approximately four months after discharge from service, in June 1980, her blood pressure was noted to be 120/80.  A March 1999 VA treatment note indicates that the Veteran had no active problems, and specifically noted that there was no history of hypertension.  Outpatient treatment records from Columbia VA Medical Center indicate the Veteran was diagnosed with hypertension in July 2002.  

The Veteran's treating physician submitted an undated statement, received in July 2013, stating that the Veteran had been a patient for the past eight to ten years.  The physician noted that the Veteran presented with hypertension, which began when she was on active duty with the Army, and that it was substantiated with records that date back to 1980.  

The Veteran was afforded a VA examination in April 2014.  The Veteran was noted to have a diagnosis of hypertension.  The examiner stated that the Veteran reported elevated blood pressure when she was being discharged from the service.  At examination, her blood pressure readings were 177/91, 164/80, and 156/83.  The examiner stated that the Veteran had a diagnosis of hypertension but was unable to offer a medical opinion because the appropriate medical files could not be located.  However, the examiner opined that the Veteran's hypertension was not caused by her hemorrhoids, as hemorrhoids do not cause hypertension.

An addendum VA opinion was obtained in June 2014.  After reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's hypertension was incurred in, caused by or aggravated by service.  The examiner explained that the Veteran entered active service without a history of high blood pressure.  The examiner stated that by the Veteran's own statement, her hypertension was not noted in her active service treatment records.  Although the Veteran indicated on her annual physical medical history report from October 1979 and Chapter 8 medical history report from January 1980 that she had a history of high blood pressure, all recorded blood pressures while in active service were normotensive.  The examiner also noted that the Veteran was not diagnosed with hypertension of pregnancy during the pregnancy that was conceived while in active service.  The examiner then noted the letter from the Veteran's private physician, who indicated that her hypertension began when she was on active duty, dating back to 1980.  The VA examiner noted that there were no medical records dating back to 1980 containing vital signs with an elevated blood pressure or a diagnosis of hypertension, with the exception as previously noted (October 1979 and January 1980 medical history reports).  The examiner also opined that the Veteran's hypertension is less likely than not proximately due to or aggravated by her hemorrhoids, as there is no scientifically based medical literature to support a causal relationship or aggravation of hypertension by hemorrhoids.  

The Veteran testified in June 2013 that in approximately 1978, she began to experience dizziness, blurred vision, and intermittent elevated blood pressure readings.  She testified that her symptoms continued after service and resulted in a diagnosis of hypertension shortly after service.  She also testified that her service-connected hemorrhoids cause aches, pain, and stress, which she believes causes her blood pressure to increase.

Analysis

With regard to service connection for hypertension on a direct basis, the service treatment records do not show that the Veteran manifested elevated blood pressure readings during service, or that she was diagnosed with hypertension therein.  Instead, the service treatment records show that the Veteran reported having high or low blood pressure on reports of medical history dated October 1979 and January 1980, with a notation that she experienced high blood pressure x1.  This evidence does not establish a diagnosis of hypertension during service.  In fact, all of the recorded blood pressure readings during service were normotensive.  

In addition, hypertension was not shown to a compensable degree within one year following her discharge from service.  Indeed, a blood pressure reading taken approximately four months after discharge from service was normal.  Of note, a March 1999 VA treatment note indicates that the Veteran had no active problems, and specifically noted that there was no history of hypertension.  A diagnosis of hypertension was not made until 2002, approximately twenty years after service.

The Board also notes that the evidence does not show that the Veteran was diagnosed with hypertension in service, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Additionally, there is no evidence suggesting the disorder arose during the year following discharge from service. 

In support of her claim, the Veteran relies upon an undated statement submitted by her treating physician, which states that her hypertension began on active duty, and is substantiated by records dating back to 1980.  However, the physician did not identify the specific evidence which shows a diagnosis of hypertension in the 1980s, and thus, this opinion is afforded lessened probative value as the Board is unable to locate any records that show a diagnosis, or even findings, of hypertension during the 1980s, aside from the noted history of high blood pressure x1, during the October 1979 and January 1980 Reports of Medical History.  

The Veteran was not treated for hypertension during service, nor was this condition noted on the separation examination from service.  All documented blood pressures during service were normal.  Therefore, hypertension is not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of hypertension is dated in approximately 2002.  Of particular importance, a March 1999 VA treatment note indicated that the Veteran had no active problems, and specifically noted that there was no history of hypertension.  This period without documented symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.

With regard to service connection for hypertension on a secondary basis, the Board notes that at no time did any of the Veteran's treating providers find that her hypertension was due to or aggravated by her hemorrhoids.  Additionally, the June 2014 VA examiner opined that it was less likely than not that her hypertension was proximately due to or aggravated by her hemorrhoids, as there is no scientifically based medical literature to support a causal relationship or aggravation of hypertension by hemorrhoids.  

Furthermore, while the Veteran contends that her hypertension is related to her time in service and/or her hemorrhoids, the Veteran has no medical training and thus her opinion on this point is not competent medical evidence.  In this regard, medical disorders such as hypertension require objective testing to diagnose, and can have many causes.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion regarding the etiology of her current hypertension is not competent medical evidence. 

For these reasons, the opinion by the June 2014 examiner (which is accompanied by detailed supporting rationale) is of greater probative value than the Veteran's lay contentions regarding the etiology of her hypertension.  Accordingly, service connection for the Veteran's hypertension is not warranted.  See 38 C.F.R. §§ 3.303, 3.310(a). 

In sum, the Board finds that the most competent and probative evidence indicates that hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability.  Accordingly, service connection for hypertension is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected hemorrhoids, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


